United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Valrico, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1970
Issued: August 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 27, 2010 appellant filed a timely appeal from a July 15, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating benefits. Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on July 15, 2010.
FACTUAL HISTORY
Appellant, a 44-year-old rural carrier, injured her right foot on August 31, 2006 when she
tripped while entering her mail vehicle. She filed a claim for benefits on September 8, 2006,
which OWCP accepted for right foot sprain. This claim was assigned case file number
1

5 U.S.C. § 8101 et seq.

xxxxxx919. Appellant was off work from November 20, 2006 to January 16, 2007 due to a
nonwork-related abdominal condition; she underwent abdominal surgery on December 2, 2006.
On January 17, 2007 she was released to light duty.2
In January 2007 the employing establishment asked appellant’s treating physician,
Dr. Steven Baker, a podiatrist, to conduct an examination and complete a Form CA-17, fitnessfor-duty form, indicating whether she still had work restrictions stemming from her accepted
right foot condition. The employing establishment inquired as to whether appellant was able to
drive and the length of time required for a foot injury to heal. Dr. Baker examined appellant and
completed the form on January 22, 2007. He stated that a foot injury as appellant had sustained,
could take months to heal and checked a box indicating that appellant was not able to perform
her regular duties. Dr. Baker subsequently faxed a copy of an amended Form CA-17 dated
January 27, 2007, which contained a handwritten annotation stating, “OK to resume all duties.”
He checked a box indicating that appellant was able to resume work on January 24, 2007. Based
on this amended Form CA-17, the employer determined that appellant could work her regular
route as a driver on January 25, 2007. Appellant, however, claimed that she reinjured her foot on
January 25, 2007. On February 15, 2007 she subsequently filed a Form CA-7 claim for wage-loss
compensation from January 26 to February 20, 2007.
On February 20, 2007 the employing establishment controverted appellant’s claim, noting
that Dr. Baker’s January 22, 2007 report released her to resume all work duties as of
January 24, 2007. It noted that appellant did not submit any additional medical evidence to
substantiate that she had sustained a new work-related injury on January 25, 2007.
In a report dated March 20, 2007, Dr. G.E. Vega, a Board-certified orthopedic surgeon,
noted that appellant had sustained a right foot injury on August 31, 2006. He advised that she
continued working after reporting the accident to her supervisor and did not consult a physician
until the middle of September 2006, when she sought treatment at the employing establishment
clinic. Dr. Vega stated that appellant was placed on temporary partial disability and eventually
released to return to full duty on January 25, 2007. Appellant stated that day that she
experienced recurrent pain of the right foot, without any recurrent trauma. Dr. Vega advised that
she had not returned to work since January 25, 2007.
Dr. Vega stated that appellant had complaints of pain even while lying in bed. On
examination, appellant had an active, full range of motion in her right foot with no swelling, no
edema and no localized tenderness; the subtalar joint and mid-tarsal joints were quite supple.
Dr. Vega noted that appellant had a mild hallux valgus which was not painful. Appellant
underwent a magnetic resonance imaging (MRI) scan on February 9, 2007 which showed mild
degenerative changes with no significant ankle or foot pathology. Dr. Vega administered x-ray
studies which were essentially normal, aside from showing a mild hallux valgus. He diagnosed a
right foot plantar fascia sprain, fully resolved. Dr. Vega found that appellant was able to return
to work on full duty with a zero disability rating.

2

The facts pertaining to appellant’s right foot injury, her physical restrictions and her work schedule from
October 2006 through February 2007 were set forth in a separate Board decision, Docket No. 09-1844 (June 17,
2010), OWCP file number xxxxxx438. This decision adjudicated appellant’s claim for an emotional condition.

2

By letter dated January 23, 2009, OWCP asked Dr. Baker to submit a detailed, updated
report indicating any current diagnosed conditions, whether her accepted foot sprain was still
medically present and disabling, or whether it had totally resolved. It also asked him to indicate
the specific work restrictions due to the accepted right foot injury, if any, during the period of
January 17 to 24, 2007, and whether she able to perform all work duties effective January 25,
2007 or whether work restrictions continued.
In a February 6, 2009 report, Dr. Baker stated that, as of his most recent examination of
appellant on February 2, 2009, she continued to complain of right foot pain. He advised that she
was unable to work or walk or stand for long periods. On examination, appellant’s
neurovascular status was intact although she had pain throughout the right mid-foot area.
Dr. Baker noted that previously obtained imaging films showed mild degenerative changes
throughout the mid foot which could also account for her symptoms. Appellant related that,
although orthotics helped her somewhat, she was still unable to do any long periods of walking
or standing without pain. Dr. Baker advised her to work and find a job where she could be
seated part of the day and stand only part of the day given the findings of mid-foot degenerative
changes or arthritis.
Dr. Baker noted that there was some confusion regarding the period following
January 25, 2007. He stated that appellant was not able to perform her regular work schedule at
that time but he inadvertently failed to complete the remainder of the form. Dr. Baker advised
that appellant was not able to work at that time and apologized for any confusion.
In a July 15, 2010 decision, OWCP terminated appellant’s compensation benefits. It
found that Dr. Vega’s March 20, 2007 opinion that appellant’s accepted right foot sprain had
resolved represented the weight of the medical evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the
employment.4
ANALYSIS
OWCP based its decision to terminate appellant’s compensation on the opinion of
Dr. Vega. In a March 20, 2007 report, Dr. Vega noted that, although appellant had experienced
recurrent pain from her accepted right foot condition, after returning to work on January 25,
2007, her pain apparently resolved without any recurrent trauma. Based on his examination, an
MRI scan and x-ray studies, her right foot was essentially normal and the accepted right foot
3

John D. Jackson, 55 ECAB 465 (2004); James B. Christenson, 47 ECAB 775, 778 (1996); Wilson L. Clow, Jr.,
44 ECAB 157 (1992).
4

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

sprain had fully resolved. Dr. Vega released her to return to full duty with a zero percent
disability rating. His opinion that appellant’s accepted condition had resolved was based upon
an accurate medical history and objective medical findings.
Dr. Baker noted ongoing complaints of right foot pain on examination in February 6,
2009 report. He opined that appellant was unable to work or walk or stand for long periods. The
Board finds Dr. Baker’s opinion is of limited probative value as he did not provide adequate
medical rationale in support of his conclusions.5 He noted that appellant was not able to work as
of January 25, 2007 and apologized for any “confusion” caused by the contradictory findings he
presented in the reports he submitted at that time. This statement, however, does not adequately
clarify the January 27, 2007 form report on which Dr. Baker wrote “OK to resume all duties,” and
checked a box indicating that appellant was able to resume work on January 24, 2007. Dr. Baker’s
2009 opinion, offered two years after the contemporaneous report of limited probative value. The
opinion he provided regarding appellant’s disability are generalized in nature and equivocal.6
The Board also notes that while in a February 6, 2009 report Dr. Baker diagnosed mild
degenerative changes in appellant’s right foot, he offered no medical explanation of how this
diagnosis related to the accepted condition of right foot strain, which appellant sustained on
August 31, 2006.
The Board finds that Dr. Vega’s opinion represents the weight of the medical evidence.
It negates a causal relationship between appellant’s current condition and her accepted right foot
strain. Dr. Vega’s report is sufficiently probative, rationalized and based upon a proper factual
background and is based upon the x-ray and MRI scan findings of record. OWCP therefore
properly relied on his opinion in its July 15, 2010 termination decision.
CONCLUSION
Under the circumstances described above, the Board finds that OWCP met its burden of
proof to terminate appellant’s compensation benefits.

5

William C. Thomas, 45 ECAB 591 (1994).

6

As indicated above, the evidence regarding appellant’s right foot injury, her work schedule and physical
restrictions stemming from the injury, including Dr. Baker’s reports, was discussed at greater length in the Board’s
June 17, 2010 decision. The Board found in that decision that Dr. Baker released appellant to full duty on
January 24, 2007 and that she was not required to work beyond her physical limitations at that time.

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

